Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting                                                 

         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
* Claims 1-20 are provisionally rejected under the  judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 and 9-22 of copending Application No. 16/897,195. Although the conflicting claims are not identical, they are not patentably distinct from each other not patentably distinct from each other because the claimed invention is fully encompassed by the claims of the copending Applications. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganapathiappan et al. (US Pub. 2019/0202024).

           Ganapathiappan et al. disclose in Figures 1A and 2A  a polishing station (100) comprising:
           Regarding claim 11, a polishing pad (106) for a semiconductor fabrication operation, comprising an interpenetrating polymer network (IPN) formed from a free radically polymerized material and a cationically polymerized material (Figure 1A, see Abstract and paragraphs 0002, 0003, 0013, 0068, 0161, 0163, 0192-0196).
          Regarding claim 12, wherein the free radically polymerized material comprises a urethane acrylate oligomer (paragraphs 0161- 0163 and 0192-0196).
         Regarding claim 13, wherein the cationically polymerized material comprises an epoxy oligomer (paragraphs 0161- 0163 and 0192-0196).
         Regarding claim 14, wherein a ratio of the cationically polymerized material to the free-radically polymerized material is controlled to achieve a target property (Figure 1A, paragraphs 0161- 0163 and 0194-0196).
         Regarding claim 15, wherein the ratio of the cationically polymerized material to the free-radically polymerized material is between 10 wt. % and 65 wt, % (Figure 1A, paragraphs 0161- 0163 and 0193-0196).
         Regarding claim 16, wherein the ratio of the cationically polymerized material to the free radically polymerized material is about 25 wt. % (Figure 1A, paragraphs 0161- 0163 and 0193-0196).
          Regarding claim 17, wherein the target property is an E′30 modulus (Figure 1A, paragraphs 0161- 0163 and 0193-0196).
          Regarding claim 18, wherein the E′30 modulus is between 5 megapascals (MPa) and 100 MPa (Figure 1A, paragraphs 0161- 0163, 0194-0196 and 0201).
          Regarding claim 19, wherein the E′30 modulus is between 101 megapascals (MPa) and 500 MPa (Figures 1A and 2A, paragraphs 0161- 0163, 0194-0196 and 0201).
           Regarding claim 20, wherein the E′30 modulus is between 501 megapascals (MPa) and 3000 MPa (Figures 1A and 2A, paragraphs 0161- 0163, 0194-0196 and 0201).       
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2017/0203406) cited in the PTO 892 form show a polishing pad which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claims 1-3 would be allowable if provided a Terminal Disclaimer. These claims would be allowable because the prior art references of record fails to teach or suggest a method of generating a formulation for a polishing pad comprising an interpenetrating polymer network (IPN), comprising steps of blending a cationically polymerized material with a free-radically polymerized material to form a precursor blend, wherein a ratio of the cationically polymerized material to the free-radically polymerized material in the precursor blend is selected to control the properties of the polishing pad; blending a free radical photoinitiator and a cationic photoinitiator with the precursor blend to form an active blend; and providing the active blend to a manufacturer to generate the polishing pad using a three dimensional printer in the combination as claimed.        
         Claims 4-10 would be allowable if provided a Terminal Disclaimer. These claims would be allowable because the prior art references of record fails to teach or suggest a method of manufacturing a polishing pad comprising an interpenetrating polymer network (IPN), comprising steps of  obtaining an active blend comprising a free radical photoinitiator, a free-radically polymerized material, a cationic photoinitiator, and a cationically polymerized material, wherein a ratio of the free-radically polymerized material to the cationically polymerized material in the active blend is selected to control properties of the polishing pad; forming a raw polishing pad from the active blend; and irradiating the raw polishing pad to initiate a free-radical photopolymerization of the free-radically polymerized material and a cationic photopolymerization of the cationically polymerized material.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
 
          If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853